Citation Nr: 1451429	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating prior to February 26, 2010 and to a rating in excess of 20 percent from February 26, 2010 for service-connected cervical spine degenerative arthritis (neck disability). 

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to February 1981, from May 1981 to May 1984, and from August 1989 to July 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned in August 2014.  A copy of the transcript is of record. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to an initial compensable rating prior to February 26, 2010 and to a rating in excess of 20 percent from February 26, 2010 for service-connected cervical spine degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran has experienced daily headaches, with manifestations including photosensitivity, noise sensitivity, and nausea that approximate prostrating attacks occurring on average once a month over the last several months; the Veteran takes medication to treat his disability.
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no greater, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Veteran is currently service connected for migraine headaches and rated as 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent (compensable) evaluation is assigned when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted when the evidence demonstrates characteristic prostrating attacks occurring on an average of once a month over the last several months.  The maximum 50 percent schedular rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define 'prostrating;' nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'

After a review of all the evidence, lay and medical, the Board finds that the criteria for a 30 percent disability rating for service-connected migraine headaches have been met for the entire period on appeal. 

At the Veteran's January 2008 VA examination he reported having migraines almost every day and that light and noise make them worse.  He reported that he experiences headaches on average of six times a week and that they last for twelve hours.  He indicated that he suffers from sensitivity to light and noise, with pain.  He noted that the ability to perform daily functions during flare-ups is difficult and he has to sit in the office with the lights off and the door closed, in addition to taking medication.

At the Veteran's February 2010 VA examination he reported daily headaches, with incapacitating migraine headaches occurring approximately two times per month.  He indicated that during these incapacitating episodes, his headaches last between 12 to 24 hours and are throbbing in nature.  He reported associated photophobia and phonophobia as well as nausea and vomiting, worse with activity.  The Veteran reported lying down in a dark quiet room to relieve symptoms. He indicated that he takes medication to relieve symptoms.  In addition to these incapacitating migraines the Veteran also reported less severe daily migraine headaches which can be either throbbing or consist of constant pain associated with phonophobia and photophobia.  He reported wearing a baseball cap daily, even indoors, to decrease the light hitting his eyes because light worsens the headaches.   The Veteran testified at his August 2014 BVA hearing about the severity of his migraine headaches reporting associated nausea, blurred vision, and dizziness at times. 

The Board finds that the evidence is in relative equipoise regarding whether the criteria for the 30 percent rating under DC 8100 are met for the entire increased rating period.  The evidence indicates that the Veteran experiences daily headaches that are at times accompanied by photosensitivity, dizziness, nausea, and sensitivity to noise.  While some of these attacks might not be described as prostrating, considering the frequency of the attacks and the incapacitation endured by the Veteran during the headaches, the Board finds that the evidence is in relative equipoise as to whether some of these headaches more nearly approximate prostrating attacks.  Resolving reasonable doubt in the Veterans favor, the Board finds that the headaches are of such frequency that they more nearly approximate the criteria for the 30 percent rating under DC 8100 for the entire increased rating period. 38 C.F.R. § 4.124a.

The Board also finds that at no time during the increased rating appeal period has the Veteran experienced completely prostrating headaches with prolonged attacks, and the headaches have not produced severe economic inadaptability, as required for a higher disability rating of 50 percent.  The headaches do not occur with the frequency necessary to be productive of severe economic inadaptability, and the evidence does not in fact show severe economic inadaptability.  That the Veteran has had to miss time from work for his headaches is encompassed with the 30 percent rating, for the entire increased rating period, which recognizes prostrating attacks that by definition impair the Veteran's ability to work during an episode of a prostrating attack.  A disability that has been evaluated as 30 percent disabling will impact job performance but, as the Veteran continues to hold full-time employment, with some occasional but unquantified loss of money for the time lost from work, the evidence does not support "severe" economic inadaptability.

As such, the Board finds that the preponderance of the evidence is against any rating higher than 30 percent for any portion of the period on appeal.

With respect to his increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for migraine headaches, he has not submitted evidence of unemployability, or claimed to be unemployable.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran's claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded VA examinations in January 2008 and February 2010. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's migraine headaches since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Discussion of the Veteran's August 2014 BVA hearing is also necessary. The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 30 percent rating, but no higher, for migraine headaches is granted.


REMAND

The Veteran was most recently afforded a VA cervical spine examination in February 2010.  See Virtual VA claims file.  The Veteran testified at his August 2014 BVA hearing that he was scheduled to have cervical spine surgery in November 2014.  This surgery changes the nature of the disability and a new examination should be afforded to the Veteran.

While on Remand any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his cervical spine.  After securing any necessary authorization from him, obtain all identified treatment records.

If possible, the Veteran himself should submit this evidence in order to expedite his case.   

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

2.  Following the development above, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected cervical spine degenerative arthritis.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record 

3.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


